Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 11/01/2019.
Claims 1-16 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2020, 12/03/2020, 04/08/2021, 05/06/2021, 07/07/2021, 07/15/2021, and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim, line 1, “The system of claim 1,” should read “The system of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1 and 9, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1 and 9 recite receiving, by a receiver of a processing server, a withdrawal request from a first computing system, the withdrawal request including at least a payment token and transaction data; validating, by a processor of the processing server, the payment token included in the withdrawal request; transmitting, by a transmitter of the processing server, the payment token to a second computing system; receiving, by the receiver of the processing server, cryptographic data from the second computing system; transmitting, by the transmitter of the processing server, at least the payment token, cryptographic data, and transaction data to a third computing system, wherein the first computing system, third computing system, and processing server are separate and distinct systems.
Under Step 1 of the Section 101 analysis, claims 1 and 9 are directed to a method and a system, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of performing an ATM withdrawal request without significantly more, which falls within the following groups of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: directed to a certain methods of organizing human activity (i.e., commercial interaction), and a mental process (i.e., evaluation and judgment) but for the recitation of additional claim elements. That is, other than reciting a processing server including a receiver, a processor, and a transmitter, nothing in the claim precludes the language from being considered as from being practically performed in the mind. A person could receive the cash withdrawal request from an account holder that includes a token, and verify the account holder’s token using a database. The person could then send the token to a computing system, and receive cryptographic data from said computer. Finally, the person could send the token, cryptographic data, and transaction data to a different computing system.
A similar analysis can be applied to dependent claims 2-8 and 10-16 which further recite the abstract idea of performing an ATM withdrawal request without significantly more. Claims 2 and 10 are directed to receiving a message, and transmitting a response message. Similarly, Claims 3 and 11 are directed to transmitting a transaction message, and receiving a response message. Similarly, Claims 5 and 13 are directed to transmitting a message. Claims 4 and 12 are directed to validating cryptographic data, then replacing the token with a mapped account number, which can be determined by cross-referencing the token in a database. Similarly, Claims 6 and 14 are directed to receiving a message that includes a response code and replacing the mapped account number with the token. Claims 7 and 15 further describe the claimed processing server. Finally, Claims 8 and 16 further describe the first computing system.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) “A system for performing on-behalf tokenization for an automated teller machine (ATM) transaction to enable cardless transactions for any institutional entity, comprising: a first computing system; a second computing system; a third computing system; and a processing server, the processing server including a receiver, a processor, and a transmitter” merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the method is being implemented on a generic computer. 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green (US 20210042743).

	Regarding Claims 1 and 9, Green teaches receiving, by a receiver of a processing server, a withdrawal request from a first computing system, the withdrawal request including at least a payment token and transaction data (Paragraphs 0076-0077 teach a user device invokes a mobile application at step 516; this may be performed by receiving inputs at user device from a user wishing to initiate a withdrawal of funds using user device; the mobile application can be provided by an issuer for execution by user device; the mobile application may display options for adjustable parameters, which may include the mobile application providing a list of one or more financial instruments via the display of user device, and receiving a selection of a financial instrument for the transaction, in addition to, an amount of funds to be withdrawn; at step 518, the mobile application provides a card withdrawal initiation and transaction amount entry to initiate a staging request to an issuer server (i.e., processing server), as shown at step 520; the staging request can include elements such as a cryptographic token that is an encrypted form of information associated with the financial instrument, such as a financial instrument number, and a transaction amount that is the amount to be withdrawn; the staging request can include any of the adjustable parameters provided to mobile application); validating, by a processor of the processing server, the payment token included in the withdrawal request (Paragraph 0078-0081 teach the issuer server applies a transaction reference ID to the staging request, as shown at step 522; the staging request along with the reference ID can be saved for later reference; at step 524, a cardless cash withdrawal can be initiated by a user at terminal; this can initiate a software plug-in to instruct terminal to perform operations that include generating a visual code, such as a QR code, along with waiting for a pre-defined time for a call-back; the generation of the visual code by the terminal is illustrated as step 526; at step 528, the visual code is captured by the mobile application; the transaction reference number generated by issuer server can be included in the encoded information latent in the visual code; the transaction reference number can be used to initiate a fulfilment request (i.e., issuer server validates the visual code using the transaction reference number), shown at step 532, which is provided from the mobile application to the issuer server); transmitting, by a transmitter of the processing server, the payment token to a second computing system (Paragraphs 0081-0082 teach the fulfillment request can comprise any of the transaction information, such as terminal acquirer identifier that identifies terminal, the terminal capabilities, the terminal country code, the transaction date, the unpredictable number, the call-back URI, the list of supported AIDs (where HCE is used), the hash value, the transaction reference number, and the like; in validating the visual code, the issuer server sends EMV commands to the HCE software (i.e., second computing system) which generates an application request cryptogram (ARQC)); receiving, by the receiver of the processing server, cryptographic data from the second computing system (Paragraphs 0082 teaches the HCE software sends back the ARQC to the issuer server; this validates the hash value and ensure the integrity of the message from terminal; said differently, after having successfully validated the authenticity of the visual code, the issuer server may proceed with the next step); transmitting, by the transmitter of the processing server, at least the payment token, cryptographic data, and transaction data to a third computing system (Paragraph 0083 teaches the issuer server can then provide the transaction information, including any HCE or similar cryptogram, along with the EMV data to terminal, illustrated at step 540; in doing so, the ATM gateway can forward the request to the terminal plug-in or the terminal plug-in will have the capability to poll for any messages received by the ATM gateway; this might vary based on the acquirer architecture of the ATM gateway), wherein the first computing system, third computing system, and processing server are separate and distinct systems (Fig. 5 teaches a user device 502, a mobile app 504, a terminal 506, an issuer or TxP server 508 (i.e., processing server), HCE software 510, an acquiring switch 512, and an issuing authorization system 514).
	Regarding Claim 1, Green teaches a method for performing on-behalf tokenization for an automated teller machine (ATM) transaction to enable cardless transactions for any institutional entity (Paragraph 0075 teaches FIG. 5, a flow chart having example method 500 for facilitating a withdrawal of funds from an ATM using user device is provided).
	Regarding Claim 9, Green teaches a system for performing on-behalf tokenization for an automated teller machine (ATM) transaction to enable cardless transactions for any institutional entity, comprising: a first computing system; a second computing system; a third computing system; and a processing server (Paragraph 0075 teaches the system supporting method 500 includes mobile application, which may be executed by user device; it further comprises terminal, which is an ATM in this particular example; the system comprises issuer server (i.e., processing server), labeled as “TxP Server;” the system is further illustrated as having HCE software, which in some cases may be included as part of an issuer network comprising issuer server, and may be executed by issuer server; the system is also shown including acquiring switch, which may also be called an “acquirer server”), the processing server including a receiver, a processor, and a transmitter (Paragraphs 0053-0056 and 0040 teach the issuer server is sometimes referred to as a “TxP Server” or “issuer's transaction processing system;” the issuer server comprises an issuer encryption engine that generally includes encryption keys for decrypting and encrypting information provided by and received from user device, terminal, or acquirer server; the issuer server comprises a financial verification engine that generally verifies whether the financial transaction can occur based on account information; the issuer server comprises a user authentication engine that generally identifies and authenticates the user; the user authentication engine can cross-reference known information about a user with the identifying user information to determine whether the user associated with user device that is requesting the financial transaction is authorized to conduct such a transaction; finally, the issuer server comprises HCE software that generally provides a virtual representation of an electronic transaction card, also referred to as a “chip card;” the HCE software is primarily responsible for generating the cryptogram associated with HCE token; the HCE software uses a cryptographic process to emulate the security of prior hardware-based elements (e.g., a “chip”); many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location; the term engine is synonymous with such functional entities or systems; various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, or software; for instance, various functions may be carried out by a processor executing instructions stored in memory).
Regarding Claims 7 and 15, Green teaches all the limitations of claims 1 and 9 above; and Green further teaches wherein the second computing system is a secondary processor included in the processing server (Paragraph 0075 teaches the system supporting method 500 comprises issuer server, labeled as “TxP Server;” the system is further illustrated as having HCE software, which in some cases may be included as part of an issuer network comprising issuer server, and may be executed by issuer server).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20210042743) in view of Cassin (US 20170373852).

Regarding Claims 2 and 10, Green teaches all the limitations of claims 1 and 9 above; however Green does not explicitly teach receiving, by the receiver of the processing server, a transaction message from a fourth computing system, the transaction message including at least the payment token and cryptographic data; and transmitting, by the transmitter of the processing server, a response message to the fourth computing system, the response message including at least the payment token and a response code indicating approval of a transaction.
Cassin from same or similar field of endeavor teaches receiving, by the receiver of the processing server, a transaction message from a fourth computing system, the transaction message including at least the payment token and cryptographic data (Paragraph 0079 teaches at step 6, the transaction processing computer may receive the message (e.g., the authorization request message) containing the token and TAC and may send the message to token provider computer); and Page 37 of 42transmitting, by the transmitter of the processing server, a response message to the fourth computing system, the response message including at least the payment token and a response code indicating approval of a transaction (Paragraphs 0081 and 0042 teach at step 8, the authorizing entity may either approve or deny the request; an authorization response message may be generated by authorizing entity computer and sent back to the transaction processing computer; the response message may be processed by the same entities that processed the original message; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the merchant's access device that indicates approval of the transaction; the code may serve as proof of authorization).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Cassin to receive, by the receiver of the processing server, a transaction message from a fourth computing system, the transaction message including at least the payment token and cryptographic data; and transmit, by the transmitter of the processing server, a response message to the fourth computing system, the response message including at least the payment token and a response code indicating approval of a transaction.
There is motivation to combine Cassin into Green because the token provider computer may be configured to replace sensitive data (e.g., a PAN) within the response message with the corresponding token so that the resource provider does not have access to any sensitive data belonging to user (Cassin Paragraph 0081).

Regarding Claims 3 and 11, the combination of Green and Cassin teaches all the limitations of claims 2 and 10 above; and Green further teaches transmitting, by the transmitter of the processing server, the transaction message to the second computing system (Paragraph 0082 teaches transmitting the fulfillment message to the HCE software); and receiving, by the receiver of the processing server, the response message from the second computing system (Paragraph 0082 teaches receiving a response including the cryptogram from the HCE software).

Regarding Claims 4 and 12, the combination of Green and Cassin teaches all the limitations of claims 2 and 10 above; however the combination does not explicitly teach validating, by the processor of the processing server, the cryptographic data included in the transaction message; replacing, by the processor of the processing server, the payment token included in the transaction message with a mapped account number; and transmitting, by the transmitter of the processing server, the transaction message including the mapped account number.
Cassin further teaches validating, by the processor of the processing server, the cryptographic data included in the transaction message (Paragraphs 0080 teaches at step 7, the transaction processing computer may validate the token with the TAC, extract the user exclusive data using an appropriate cryptographic key); replacing, by the processor of the processing server, the payment token included in the transaction message with a mapped account number (Paragraph 0080 teaches the transaction processing computer may obtain real credentials (i.e., mapped account number) associated with the token (e.g., from the token provider computer) and may send those to authorizing entity computer instead of the token); and transmitting, by the transmitter of the processing server, the transaction message including the mapped account number (Paragraph 0080 teaches the transaction processing computer may validate the token with the TAC, extract the user exclusive data using an appropriate cryptographic key, and forward the results (i.e., including the real credentials (i.e., mapped account number)) to authorizing entity computer for approval).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green and Cassin to incorporate the further teachings of Cassin to validate, by the processor of the processing server, the cryptographic data included in the transaction message; replace, by the processor of the processing server, the payment token included in the transaction message with a mapped account number; and transmit, by the transmitter of the processing server, the transaction message including the mapped account number.
There is motivation to further combine Cassin into the combination of Green and Cassin because the base invention is improved by providing new and enhanced methods of performing an authentication process for a transaction that utilizes a secure authentication infrastructure and that are more efficient and/or provide greater flexibility in the authentication process (Cassin Paragraph 0006).
 
Regarding Claims 5 and 13, the combination of Green and Cassin teaches all the limitations of claims 4 and 12 above; and Green further teaches wherein the transaction message is transmitted to the first computing system (Paragraph 0085 teaches an acquiring switch may process the transaction request similar to a transaction request initiated by a physical card by utilizing issuing authorization system, e.g., step 546).

Regarding Claims 6 and 14, the combination of Green and Cassin teaches all the limitations of claims 5 and 13 above; however the combination does not explicitly teach receiving, by the receiver of the processing server, a responding message from the first computing system, the responding message including the response code indicating approval of the transaction and the mapped account number; and replacing, by the processor of the processing server, the mapped account number included in the responding message with the payment token to generate the response message.
Cassin further teaches receiving, by the receiver of the processing server, a responding message from the first computing system, the responding message including the response code indicating approval of the transaction and the mapped account number (Paragraphs 0081 and 0042 teach at step 8, the authorizing entity may either approve or deny the request; an authorization response message may be generated by authorizing entity computer and sent back to the transaction processing computer; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the merchant's access device that indicates approval of the transaction; the code may serve as proof of authorization); and replacing, by the processor of the processing server, the mapped account number included in the responding message with the payment token to generate the response message (Paragraph 0081 teaches the token provider computer may be configured to replace sensitive data (e.g., a PAN) within the response message with the corresponding token).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green and Cassin to incorporate the further teachings of Cassin to receive, by the receiver of the processing server, a responding message from the first computing system, the responding message including the response code indicating approval of the transaction and the mapped account number; and replace, by the processor of the processing server, the mapped account number included in the responding message with the payment token to generate the response message.
There is motivation to further combine Cassin into the combination of Green and Cassin because of the same reasons listed above for claims 2 and 10.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20210042743) in view of McCarley (US 20200327515).

Regarding Claims 8 and 16, Green teaches all the limitations of claims 1 and 9 above; however Green does not explicitly teach wherein the first computing system is operated by or on-behalf of a non-financial institution entity.
McCarley from same or similar field of endeavor teaches wherein the first computing system is operated by or on-behalf of a non-financial institution entity (Paragraph 0019 teaches the account provider (e.g., software wallet provider (i.e., non-financial institution)) may stage a transaction on behalf of a customer; for example, if the customer works for an internet services company such as Uber®, Instacart®, DoorDash®, or Amazon®, the internet services company may transfer all or part of the wages earned by the customer to a software wallet provided by the API provider associated with the customer).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of McCarley for the first computing system to be operated by or on-behalf of a non-financial institution entity.
There is motivation to combine McCarley into Green because some or all of the payment may be staged on behalf of the customer for subsequent withdrawal from an ATM. In addition, if the customer works for multiple internet services companies, multiple companies may stage a transaction on behalf of the customer and the customer may then be able to withdraw the total amount staged by the multiple companies at the same time from an ATM (McCarley Paragraph 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hambleton et al. (US 20190012668) teaches a method of authorizing a debit transaction involves a server receiving from a debit terminal an authorization request message requesting authorization for a debit transaction initiated from the debit terminal. The authorization request message includes a payment credential, a cryptogram and authorization data. The server authorizes the debit transaction without receiving confirmation of authenticity of an identity of an operator of the debit terminal. The server authorizes the debit transaction by confirming that the cryptogram was generated from the payment credential and the authorization data; determining from a database an account number and a default payment amount that is associated with the payment credential in the database, and debiting a financial account associated with the account number by a debit amount equal to the default payment amount. The server transmits to the terminal an authorization response message that authorizes the terminal to release funds in the debit amount.
McCarthy et al. (US 20190213673) teaches a method for performing a money withdrawal transaction includes transmitting a transaction identifier for use by an ATM. The method also includes receiving the transaction identifier from a mobile device of a user, where the mobile device obtains the transaction identifier by capturing machine readable code from the ATM. The method further includes receiving a withdrawal amount from the mobile device along with an identification of an account for use in the withdrawal transaction. The method additionally includes transmitting withdrawal information to a payment service provider to effectuate authorization of a withdrawal of funds from the ATM in an amount equal to the withdrawal amount. The withdrawal information is transmitted from the payment service provider to the ATM and subsequently received therefrom along with a PIN that is input by the user into the ATM. This process mimics existing withdrawal transaction processes of the ATM.
Hazard et al. (US 20190108731) teaches an enhanced automated teller machine (ATM), system and method for securely authenticating and enabling a financial transaction at the ATM. The method includes receiving at a central computer system, planned transaction data representing a future financial transaction. The central computer system generates first and second verification information, sends electronic data including the first verification information to the ATM, and sends electronic data including the second verification information to a user device. The central computer system receives multiple sets of electronic data from a user device and multiple sets of electronic data from the ATM. Multiple comparisons of certain sets of the electronic data from the ATM to certain sets of the electronic data from the user device are conducted at the central computer system. If the comparisons result in positive verifications, the central computer system sends electronic data including instructions for the ATM to execute the planned financial transaction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685